Citation Nr: 1612888	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-43 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus in excess of 10 percent prior to August 28, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to December 2000 and October 2003 to July 2004. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which continued and confirmed the 10 percent rating for bilateral pes planus.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in June 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's disability.  This was accomplished, and the claim was readjudicated in a December 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a December 2014 rating decision the RO granted a 30 percent rating for the Veteran's bilateral pes planus disability effective August 28, 2014.  Although the RO granted a higher 30 percent disability rating for, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  For the rating period prior to August 28, 2014, the Veteran's bilateral foot disability has more nearly approximated severe symptoms, including pain on manipulation and indication of swelling of the ankle, with some improvement with the use of orthotics. 

2.  For the entire rating period on appeal, the Veteran's bilateral foot disability has not manifested pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation.


CONCLUSIONS OF LAW

1.  For the rating period prior to August 28, 2014, the criteria for a 30 percent rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  For the entire rating period on appeal, the criteria in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in October 2008 that informed him of the requirements needed to establish an increased rating for his service-connected disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected pes planus.  VA provided the Veteran with VA examinations in November 2008 and August 2014.  The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected pes planus disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Pes Planus

The Veteran essentially contends that her pes planus disability is more severe than what is contemplated by the currently assigned 10 percent and 30 percent disability ratings.  The Veteran's bilateral pes planus was assigned a 10 percent disability rating under Diagnostic 5276 in a January 2006 rating decision.  In a December 2014 rating decision, the Veteran's rating was increased to 30 percent effective August 28, 2014.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced. Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

The evidence includes an April 2007 VA podiatry clinic note where the Veteran was assessed for orthotics.  During the evaluation, it was noted that the wear pattern in the Veteran's shoes was within normal limits bilaterally.  There was evidence of orthotic irritation on the feet and palpation of the arches and heels revealed no pain.  However, the physician indicated that there was some soreness along medial right malleolus (ankle), which the Veteran indicated was sore in recent weeks.  The physician also noted some tenderness on palpation, but no signs of infection and no ulcers or swelling.  

In a June 2008 treatment record, the Veteran was seen for an evaluation of pain of both feet.  The Veteran reported that the pain was increasingly getting worse over the past few months.  It was further indicated that the Veteran was using orthotics as directed.

The evidence also includes a November 2008 VA examination.  During the evaluation, the Veteran reported bilateral intermittent foot pain along the plantar aspect of both feet, worse in the heel.  The Veteran was also noted to use shoe inserts, orthotics, and stretch band exercises.  These treatments were noted to have only partial relief.  A physical examination of the right and left foot revealed no evidence of painful motion, swelling, tenderness, instability, or weakness.  The VA examiner stated there was no evidence of abnormal weight bearing, hammertoes, claw foot, hallux valgus or rigidus.  There was no evidence of vascular abnormalities or malunion or nonunion of the tarsal or metatarsals bones.  Examination of the Achilles alignment, both weight bearing and non-weight bearing, was within normal limits.  There was no evidence of forefoot malalignment or midfoot malalignment.  There was no evidence of left foot pronation.  The VA examiner noted there was evidence of a left foot arch present on nonweight bearing, however, there was no present with weight bearing.  The VA examiner noted there was evidence of a right foot arch present on weight bearing and nonweight bearing.  There was no evidence of pain on manipulation.  The VA examiner diagnosed bilateral pes planus.  The examiner further indicated that the Veteran had increased bilateral foot pain while doing any chores or activities involving prolonged standing and positional changes.

In a statement (notice of disagreement) dated in January 2009, the Veteran reported that she experienced sharp ankle pain as a result of her bilateral pes planus disability.  Although she reported that the pain first started two years prior, the Veteran indicated that she was "feeling it more."  

The evidence also includes an October 2009 statement from the Veteran (VA Form 9), where she reported that the pain in her feet was worsening, especially while walking or standing.  She also reported that if she did not wear her shoe inserts, she would experience more pain in her feet.  

In a February 2013 VA podiatry note, the Veteran reported experiencing "shooting pain" on the inside of her ankle and foot, especially while walking.  A physical examination revealed tenderness with palpation to the tarsal tunnel.  

Pursuant to the Board's June 2014 remand, the Veteran was afforded another VA foot examination in August 2014.  During the evaluation, the Veteran reported that, since her last examination in 2008, her bilateral foot disability had worsened.   She indicated that she experienced sharp heel pain.  The Veteran indicated that her pain was worse when her feet were in a static flexed position.  She also reported that she would rarely have ankle swelling accompanying her foot pain.  The Veteran also reported that her bilateral foot pain flared-up when standing in one position for more than 10 minutes and while driving.  Upon physical examination, the examiner noted that the Veteran had bilateral pain on use of the feet.  The Veteran also did not have swelling of the feet, but she did have characteristic calluses bilaterally.  The Veteran did not have extreme tenderness of plantar surfaces of the feet.  The examiner further indicated that the Veteran had decreased longitudinal arch height of both feet, but no marked deformity (pronation or abduction).  The weight bearing line for both feet did not fall over or medial to the great toe.  The Veteran also did not have inward bowing of the Achilles tendon or spasms of the Achilles tendon.      

Upon review of all the evidence of record, lay and medical, the Board finds that, for the rating period prior to August 28, 2014, the evidence is in equipoise as to whether the Veteran's bilateral foot disability warrants a 30 percent rating.  The Veteran has consistently reported bilateral foot pain, to include ankle pain with walking and standing.  Further, the Veteran stated that, although rare, her ankles would sometimes swell as a result of her foot disability.  Although the Veteran reported this during the August 2014 VA examination, the Board finds that the Veteran has complained of ankle-related symptoms since 2007.   Further, the November 2008 VA examiner did not address whether the Veteran had characteristic callosities; however, an April 2007 VA treatment record noted that the Veteran had orthotic irritation on the feet.  The Veteran was also noted to have characteristic callosities at the time of the August 2014 VA examination, which suggests to the Board that callosities were present for at least some time prior to the August 2014 examination.   For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating for bilateral pes planus is warranted for the appeal period prior to August 28, 2014.

The Board further finds that, for the entire rating period on appeal, a rating in excess of 30 percent is not warranted.  In this regard, there is no medical evidence diagnosing with "pronounced" bilateral pes planus.  There is also no medical evidence showing "extreme" tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  While the Veteran has competently reported pain associated with the condition, this was never diagnosed as "extreme" as concerning her plantar surfaces, and in fact, this was explicitly denied in the competent report by the August 2014 VA examiner.  Thus, she is not warranted the higher 50 percent rating provided by DC 5276.

The Board has considered the Veteran's complaints of pain and fatigability and other reported functional impairment due to her bilateral foot symptoms.  The Board finds, however, that there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the Veteran has complained of ankle pain, she has not been diagnosed with an ankle disability and the pain has been associated with her service-connected bilateral pes planus disability.  Further, other diagnostic codes pertaining to foot disabilities, including Diagnostic Code 5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot or pes cavus), Diagnostic Code 5279 (metatarsalgia, anterior, or Morton's disease), Diagnostic Code 5280 (hallux valgus, unilateral), Diagnostic Code 5281 (hallux valgus, severe), and Diagnostic Code 5282 (hammer toe), do not apply, as the Veteran does not have service-connected pathology relevant to these diagnostic codes.  See 38 C.F.R. § 4.71a.
For these reasons, the Board finds that, for the rating period prior to August 28, 2014, a 30 percent rating, but no higher, for bilateral pes planus is warranted.  The Board further finds that, for the rating period beginning August 28, 2014, a rating in excess of 30 percent for bilateral pes planus is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected pes planus disability is adequate in this case.  Here, the schedular rating criteria used to rate the Veteran's bilateral foot disability reasonably describe and assess the Veteran's disability level and symptomatology.  The lay and medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate.  Throughout the rating period on appeal, the Veteran's bilateral pes planus disability has been manifested by pain on manipulation, indication of swelling on use, and characteristic callosities, with some improvement with the use of orthotics.  The schedular rating criteria provides for ratings based on these symptoms and manifestations; as such, referral for consideration of extraschedular ratings is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the August 2014 VA examination, the Veteran reported that she was currently employed at an office.  She specifically stated that her bilateral foot disability was "not affected as much" as with her previous job which required a lot of walking.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

For the rating period prior to August 28, 2014, a 30 percent rating, but no higher, for bilateral pes planus is granted.

For the rating period beginning August 28, 2014, a rating in excess of 30 percent for bilateral pes planus is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


